Case 3:21-cv-00414-MMH-MCR Document 24 Filed 05/24/21 Page 1 of 2 PageID 198




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

AMY DONOFRIO,

             Plaintiff,

v.                                             CASE NO. 3:21-cv-414-MMH-MCR

DUVAL COUNTY PUBLIC SCHOOLS
and SCOTT SCHNEIDER,

           Defendants.
___________________________________/

                                      ORDER

      On May 20, 2021, the undersigned was informed by Plaintiff’s counsel

that the parties would like to participate in a settlement conference with a

United States Magistrate Judge. If all parties agree to participate in a

settlement conference with the undersigned, they shall confer and present

the Court with at least four mutually agreeable dates between June 21, 2021

and September 30, 2021 for a settlement conference. 1 Counsel for Plaintiff

shall file a notice informing the Court of these dates no later than June 1,

2021. Upon receipt of the notice, the Court will issue further instructions

regarding the settlement conference.


      1 The dates should not fall on a federal holiday and, to the extent possible,
should not be in the same week. If the parties anticipate that the settlement
conference may take more than a day, the proposed dates should not fall on a
Friday.
Case 3:21-cv-00414-MMH-MCR Document 24 Filed 05/24/21 Page 2 of 2 PageID 199




      DONE AND ORDERED at Jacksonville, Florida, on May 24, 2021.




Copies to:

Counsel of Record
